TRAYNOR, J.
— Assessments levied upon certain real property by Reclamation District No. 784 were not paid, and on June 15,1932, the property was sold to the Yuba County Treasurer, as trustee for the bond fund of the district. The property was not redeemed within the time allowed by law, and on February 3, 1938, the county treasurer executed and recorded a deed thereof to himself as trustee for the district. The second installment of county taxes for 1937-1938 was then delinquent. County taxes for the years 1938, 1939, and 1940 were erroneously assessed but were subsequently can-celled, leaving only the second installment of the 1937-1938 tax as a lien against the property. The district sold its title to the property, and on October 15, 1940, delivered a deed to the petitioner, who requested respondent to prepare an estimate of the amount necessary to redeem the property from county tax delinquency. The estimate prepared by respondent included an amount representing the taxes that would have been levied during the years the property was owned by the district. Respondent refused to make an estimate representing only the second installment of the tax for 1937-1938 with penalties and interest thereon, and petitioner brought this proceeding in mandamus to compel her to do so.
Petitioner contends that since the county cannot tax the property of a reclamation district (Cal. Const., art. XIII, sec. 1; Rev. & Tax. Code, sec. 4986; Laguna Beach County Water District v. Orange County, 30 Cal.App.2d 740 [87 P.2d 46]; Anderson-Cottonwood Irrigation District v. Klukkert, 13 Cal.2d 191 [88 P.2d 685]; Glenn-Colusa Irrigation District v. Ohrt, 31 Cal.App.2d 619 [88 P.2d 763]) the purchaser of any such property who wishes to redeem *783the property for delinquent county taxes levied before the deed to the county treasurer cannot be required to pay as part of the amount necessary to redeem a sum equal to the taxes that would otherwise have been imposed for the years that the property was owned by the district.
The amounts payable on redemption of the property are governed by Political Code section 3817 as it read in 1938 when the property was sold to the state for the nonpayment of the second installment of county taxes for 1937-1938. Under this section the owner of the property, “his heirs, executors, administrators or other successors in interest shall, at any time after the same has been sold to the State and before the State shall have disposed of the same, have the right to redeem such real estate by paying to the county treasurer of the county wherein the real estate may be situated, the amount of taxes, penalties for delinquency, and costs due thereon at the time of such sale, and also taxes that were a lien upon said real property at the time said taxes became delinquent; and also all unpaid taxes of every description which are a lien against the property, for each year since the sale, as shown on the delinquent assessment rolls in the then permanent custody of the county auditor; or if not so assessed, then upon the value of the property as fixed by the assessor under section 3817m. ...” (Italics added.)
“The county auditor shall, on the application of the person desiring to redeem, make an estimate of the amount to be paid, and shall give him triplicate certificates of the amount, specifying the several amounts thereof, ...” (Stats. 1937, p. 144.)
Section 3817m, referred to in section 3817, provided: “Whenever property is being redeemed or delinquent taxes are being paid in installments on property and it does not appear on the assessment roll, the county auditor shall furnish the county assessor with a list of the years for which no assessment has been made and the assessor shall place a valuation on the property which the auditor shall use in computing the tax for the years when the property was not assessed.” (Stats. 1937, p. 150.)
It is thus clearly provided that an amount equivalent to taxes for the unassessed years must be included in an estimate of redemption. Virtually the only property legally unassessed that is subject to redemption is property that has *784been deeded to the State or other taxing units for the nonpayment of taxes and assessments. Thus, under Political Code section 3813, property that has been sold to the state “shall be assessed each subsequent year for taxes until a deed is made to the state therefor.” Nonassessment after deed to the state or other taxing unit results from the tax exemption of government owned property under article XIII, section 1 of the California Constitution.  Section 3817 refers to property that is legally unassessed; property that has illegally escaped assessment is governed by Political Code sections 3660-3662, authorizing an action against the assessor and the sureties on his official bonds for an intentional omission of property from the assessment roll, and by Political Code section 3649, providing fqr the assessment and taxation of property in the year succeeding that in which it escapes assessment.
In the ease of property that is delinquent but not deeded to any taxing unit, the auditor ascertains the delinquent taxes, penalties, interest, and costs, and the property may be redeemed upon the payment of these amounts to the county treasurer. If the property has been deeded to the state or other taxing unit and is therefore unassessed, the auditor not only ascertains the amount due on the assessment roll, but computes an amount equivalent to the taxes for the unassessed years upon a valuation of the property by the assessor under Political Code section 3817m. The total of the two amounts is the sum required by section 3817 to redeem the property. This procedure has governed the redemption of property in this state since 1895. (Stats. 1895, p. 22, 333; now embodied in Revenue and Taxation Code, sections 4101-4113.) Its validity was sustained in Andreson Co. v. Los Angeles County, 55 Cal.App. 585 [203 P.1040], holding that while the property there involved was unassessed by virtue of having been deeded to the State, the redemption charges under Political Code section 3817 included an amount representing taxes that would have been levied upon the property for the years subsequent to the date of the deed. Section 3817 makes no exception for property deeded to a reclamation district. The immunity of such property from taxation does not preclude, any more than the immunity of property deeded to the state, the imposition of such conditions to redemptions as the state deems advisable.
The contention that the condition in question violates article XIII, section 1 of the California Constitution, ignores *785the distinction between the right of a taxing agency to exemption from taxation on its property and the right of a former owner or his successor in interest to redeem that property from the lien of another taxing agency. The exemption of the taxing unit does not enable the redemptioner to obtain title to the property free from the conditions and for less than the price that the State sets. (Griggs v. Hartzoke, 13 Cal.App. 429, 434 [109 P. 1104]; Lachmund v. Johnson, 47 Cal.App.2d 377 [117 P.2d 920].) As this court stated in Palomares Land Co. v. Los Angeles County, 146 Cal. 530 [80 P. 931], at 533, “the provisions of the law authorizing redemption (Pol. Code, sec. 3817) are to be regarded simply as an offer by the state to release its claims to the land sold upon the terms proposed.” There is no constitutional right to redeem property that has been sold to the state for the nonpayment of taxes. “The right of redemption comes entirely from the statute, and is subject to all the limitations and conditions therein imposed.” (Quinn v. Kenny, 47 Cal. 147.)
In the interest of returning tax delinquent property to the tax rolls, the State has enacted liberal provisions for the redemption of such property, so designed as to discourage tax avoidance. If they did not require that redemption take into account the taxes that would be imposed had the property not been deeded to the state, owners would find it advantageous to allow their property to be deeded to the state with the intention of delaying redemption as long as possible to escape the taxes that attend ownership, secure in the knowledge that the state must give them notice before disposing of the property. (Pol. Code, secs. 3833-3834.25.) The right of redemption until the disposal of the property by the state serves the taxpayer’s convenience but does not enable him to escape taxes for the period intervening between the deed to the state and redemption while others pay their taxes conscientiously year by year. Likewise he cannot escape such taxes by allowing his property to be deeded to any other taxing unit such as a reclamation district and subsequently regaining the title free of intervening taxes. Section 3817 forestalls any possibility that intermittent ownership would become more advantageous than continuous ownership. At the same time it imposes no burden on the taxing unit, which can obtain the property free of the tax lien by negotiation with the county board of supervisors under the provisions of section 3791 of the Revenue and Taxation Code. (South San *786Joaquin Irrigation District v. Neumiller, 2 Cal.2d 485 [42 P.2d 64].)
The petition for writ of mandate is denied.
Curtis, J., Edmonds, J., and Griffin, J., pro tern, concurred.